Citation Nr: 1504277	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-31 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot condition, to include loss of nails, and if so, whether service connection may be granted.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee arthritis with cramps on both legs, and if so, whether service connection may be granted.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back and lumbar spine muscle spasm, and if so, whether service connection may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The appellant served on active duty for training in the Reserves from February 1976 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In April 2013, the appellant testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.







FINDINGS OF FACT

1.  In a May 2009 decision, the Board denied service connection for an acquired psychiatric disorder.

2.  The evidence presented since the May 2009 denial raises a reasonable possibility of substantiating the appellant's claim for service connection for an acquired psychiatric disorder.

3.  The most probative evidence fails to link the appellant's acquired psychiatric disorder to her active military service.

4.  In a September 2005 rating decision, the regional office denied service connection for a bilateral foot condition, to include loss of nails; bilateral knee arthritis with cramps on both legs; and a back and lumbar spine muscle spasm.  That decision was not appealed and became final.

5.  The evidence presented since the September 2005 denial raises a reasonable possibility of substantiating the appellant's claim for service connection for a bilateral foot condition, to include loss of nails.

6.  The most probative evidence fails to link the appellant's bilateral foot condition, to include loss of nails, to her active military service.

7.  The evidence submitted since September 2005 is cumulative and fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the appellant's claim for entitlement to service connection for bilateral knee arthritis with cramps on both legs.

8.  The evidence submitted since September 2005 is cumulative and fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the appellant's claim for entitlement to service connection for a back and lumbar spine muscle spasm.


CONCLUSIONS OF LAW

1.  The May 2009 Board decision that denied the appellant's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2014).

2.  New and material evidence has been received to reopen the appellant's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

4.  The September 2005 rating decision that denied the appellant's claims of entitlement to service connection for a bilateral foot condition, to include loss of nails; bilateral knee arthritis with cramps on both legs; and a back and lumbar spine muscle spasm is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

5.  New and material evidence has been received to reopen the appellant's claim of entitlement to service connection for a bilateral foot condition, to include loss of nails.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

6.  The criteria for service connection for a bilateral foot condition, to include loss of nails, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

7.  New and material evidence has not been submitted, and the appellant's claim of entitlement to service connection for bilateral knee arthritis with cramps on both legs is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

8.  New and material evidence has not been submitted, and the appellant's claim of entitlement to service connection for a back and lumbar spine muscle spasm is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the appellant in September 2011 that informed her of her duty and the VA's duty for obtaining evidence.  The letter informed the appellant of the evidence necessary to reopen a previously denied claim and establish entitlement to service connection.  It also informed her of the information that she should provide, and VA's duty to assist in obtaining evidence for her claim.  The letter met the notification requirements set out for claims to reopen, and for service connection.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 6-2014 (holding that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously denied claim, to provide notice of the information and evidence necessary to substantiate the elements that were found insufficient in the previous denial of the claim).

VA also has a duty to assist the appellant in the development of the claims.  This duty includes assisting the appellant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).  Both the appellant's available records and lay statements have been obtained.

Medical opinions regarding the appellant's acquired psychiatric disorder and bilateral foot condition are not required because the record before the Board does not indicate that those disabilities had a causal connection to or were in any way associated with her active military service.  See 38 C.F.R. § 3.159(c)(4) (2014); see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Medical opinions regarding the appellant's claimed bilateral knee arthritis with cramps on both legs and back and lumbar spine muscle spasm are not required because new and material evidence to reopen those finally adjudicated claims has not been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2014).

Thus, the Board finds that all relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.

VA provided the appellant with a hearing before the undersigned Veterans Law Judge in April 2013.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate her claims, and the appellant's representative, through the testimony solicited on the appellant's behalf, demonstrated that he had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The appellant has not indicated there are any additional records that VA should obtain on her behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the appellant's claims, and no further assistance to develop evidence is required.

Analysis: New and Material Evidence of an Acquired Psychiatric Disorder

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).

The Board finds that the appellant has submitted new and material evidence sufficient to reopen her claim for service connection for an acquired psychiatric disorder.  The Board previously denied her claim in a May 2009 decision because the appellant's acquired psychiatric disorder had its onset in November 1984, eight years after her only verified period of active service, February 1976 to May 1976.  The Board's May 2009 decision became final because it was not timely appealed to the United States Court of Appeals for Veterans Claims.  38 C.F.R. §§ 20.1100, 20.1105 (2014).

During the pendency of her current claim, the appellant wrote in an October 2011 letter that "my mental problems began in the period of basic training in Fort Jackson in 1976."  Additionally, she testified at her April 2013 Travel Board hearing that "I cannot speak about [what happened in the military] because...they're very intimate details."  See transcript, p. 4.

Reopening is required because, for purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the appellant's lay statements are presumed credible.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Here, the appellant's statements were not before the Board at the time of the May 2009 denial, and relate to an unestablished fact necessary to substantiate the claim-namely, that her acquired psychiatric disorder began in service.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that the appellant has submitted new and material evidence sufficient to warrant reopening the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).

Analysis: Service Connection for an Acquired Psychiatric Disorder

The appellant contends in her October 2011 statement that her acquired psychiatric disorder had its onset during her active duty for training in the Reserves, in 1976.

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The term "active service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101 (24).

The term "active duty" means full-time duty in the Armed Forces, other than active duty for training.  The term "active duty for training" means full-time duty in the Armed Forces performed by Reserves for training purposes.  The term "inactive duty training" means duty (other than full-time duty) prescribed for Reserves by the Secretary concerned, or any other provision of the law; and special additional duties authorized for Reserves by an authority designated by the Secretary concerned and performed by them on a voluntary basis in connection with the prescribed training or maintenance activities of the units to which they are assigned.  38 U.S.C.A. §101; 38 C.F.R. § 3.6 (2014).

As a finder of fact, when considering whether lay evidence is credible, the Board may properly consider the internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the appellant, and the appellant's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Board finds that the statements by and on behalf of the appellant to the effect that her acquired psychiatric disorder had its onset during her three-month period of active duty for training in 1976 lack credibility because they are inconsistent, facially implausible, and unsupported by contemporaneous complaints, diagnosis, or treatment.  Specifically, the appellant and her treating clinician have asserted multiple, contradictory statements regarding the event(s) during her basic training.  In June 1995 testimony, the appellant's treating clinician reported that the appellant "felt there was harassment [during training] because she was Hispanic."  See June 1995 transcript, p. 5.  He further recounted the appellant's report that a fellow soldier accidentally fired a rifle at the appellant at the firing range, and the appellant thought that the soldier was intentionally trying to kill her, but "no punishment [was provided] and there was no report made or anything about it because [the shooter] was an American girl."  Id., p. 6.  He also stated that the appellant reported witnessing "several" incidents in which other trainees "attempted suicide by slashing their wrists" during her three months of training.  Id., p. 7.  By contrast, the appellant told a VA examiner in December 1998 that "for lacking a point on the rifle training she was recycled....[and] she was humiliated by accepting the 'recycle' during the basic training."  By further contrast, the appellant testified at her second Travel Board hearing that "I cannot speak about [what happened in the military] because...they're very intimate details."  See April 2013 transcript, p. 4.

The fact that the appellant provided such markedly inconsistent accounts of the event(s) which ostensibly occurred during her three months of training leads the Board to find that they lack credibility.  The Board further finds that it is facially implausible that a soldier in basic training would be shot at without consequence, witness multiple attempted suicides all via wrist slashing, and experience an "intimate" psychiatric event-all in the span of three months, and all without being referred for counseling or treatment.  Moreover, the Board finds the fact that the appellant's statements are unsupported by any contemporaneous complaints, diagnosis, or treatment further demonstrates that they lack veracity.  Although the appellant wrote in October 2011 that her drill sergeant threatened to send her "back to Puerto Rico" if she went to sick call during basic training, the Board finds this statement also lacks credibility because she waited eight years until after her training ended in 1976 to seek psychiatric treatment.  Moreover, when she first sought treatment-in November 1984-the treating clinician at the Hato Rey Psychiatric Hospital made no reference to any event(s) or symptoms during military service, but instead found that "[the appellant] was let go from her job two months ago and started showing a different attitude: Irritability....[and] she says that she is fasting by God's orders."  In light of the foregoing, the Board finds that none of the statements regarding the events which ostensibly occurred during the appellant's active duty for training in the Reserves in 1976, and to which she attributes her acquired psychiatric disorder, are credible or relevant for purposes of establishing service connection.

Additionally, the only verified period of active service is the appellant's period of active duty for training from February to May 1976.  The appellant's first record of treatment for any acquired psychiatric disorder is the November 1984 report from the Hato Rey Psychiatric Hospital.  As there is no competent evidence showing the appellant was on active duty or active duty for training at this time, there is no basis for concluding the disability was incurred in service.  Further, because the disability at issue is a disease process rather than an injury, there is no basis for considering whether the disability was aggravated by service for purposes of establishing service connection.  Service connection benefits for those on inactive duty training are limited to those with impairment from injuries incurred or aggravated in the line of duty during such service. 38 C.F.R. § 3.6(a) (2014).  Thus, the erratic behavior observed on a period of inactive duty for training in 1985, and when the appellant had examinations in 1989, 1992, and 1993, does not form a basis for establishing service connection.

In summary, the Board finds that the most probative evidence fails to link the appellant's acquired psychiatric disorder to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: New and Material Evidence of a Foot Condition, to include Loss of Nails

The Board finds that the appellant has submitted new and material evidence sufficient to reopen her claim of entitlement to service connection for a bilateral foot condition, to include loss of nails.  The RO previously denied the appellant's claim in a September 2005 rating decision because there was no record of treatment of any injury to the feet or nails during active duty for training.  The September 2005 rating decision became final because no notice of disagreement or new and material evidence was received within one year of its issuance.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

During the pendency of her current claim, the appellant wrote in an October 2011 statement that she went to sick call for her nails, and a doctor told her to take "two weeks in the bed, no running, marching, etc."  Likewise, the appellant testified at her April 2013 Travel Board hearing that she went to sick call for a foot condition in which "my toenail fell, and I would suffer blisters."  See transcript, p. 6.  The appellant again stated that she spent two weeks at sick call.  Id.

Reopening is required because the appellant's statements were not before the RO at the time of the September 2005 denial, and relate to an unestablished fact necessary to substantiate the claim-namely, the second element of establishing service-connection, "an in-service incurrence or aggravation of a disease or injury."  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (listing the three elements of direct service connection); see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds that the appellant has submitted new and material evidence sufficient to warrant reopening the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2014).

Analysis: Service Connection for a Foot Condition, to include Loss of Nails

The appellant contends in her October 2011 statement that her foot condition, including loss of nails, had its onset during her active duty for training in the Reserves, in 1976.  She reported in her October 2011 statement and in her April 2013 testimony that she spent two weeks in sick call for her feet, experienced the loss of a toenail and blisters, and was told by a doctor to do no running or marching.  See transcript, p. 6.

The Board finds that the appellant's statements to the effect that her foot condition, including loss of nails, had its onset during her three-month period of active duty for training in 1976 lack credibility because they are outweighed by the conflicting contemporaneous evidence of record.  Specifically, in Reports of Medical History dated March 1980, September 1982, March 1985, and September 1989, the appellant reported that she did not have, and had never had, foot trouble.  Moreover, in Reports of Medical Examination provided on those dates, clinicians found that the appellant's feet were normal upon clinical evaluation.  The Board finds that these contemporaneous statements and clinical findings outweigh the appellant's October 2011 and April 2013 statements to the effect that her bilateral foot problems began in 1976.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than subsequently reported history).  Further, the Board finds that the appellant's assertion that she spent two weeks at sick call for her feet and toenails in 1976 is outweighed by the absence of any notation of same in her extensive service treatment records.  Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (noting that where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Because contemporaneous records show that the appellant reported no history of foot problems, clinicians found no foot problems on evaluation, and no record of an ostensible two-week sick call visit exists in her service treatment records, the Board finds that her statements regarding a foot or toenail injury during active duty for training in the Reserves in 1976 are not credible, and therefore not competent.

In summary, the Board finds that the most probative evidence fails to link the appellant's foot condition, including loss of nails, to service.  Accordingly, the benefit of the doubt doctrine does not apply, and service connection for that disorder is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Analysis: New and Material Evidence of Bilateral Knee Arthritis with Leg Cramps and Lumbar Spine Muscle Spasm

The Board finds that the appellant has not submitted new and material evidence sufficient to reopen her claims for service connection for bilateral knee arthritis with leg cramps or lumbar spine muscle spasm.  The RO previously denied those claims in a September 2005 rating decision because there was no record of treatment of any such injuries during active duty for training, and they neither occurred in nor were caused by service.  The September 2005 rating decision became final because no notice of disagreement or new and material evidence was submitted within one year of the date on which it was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

At the time of the September 2005 denial, the relevant evidence of record included the appellant's service treatment records.  Since September 2005, no new evidence has been added to the claims file that is material to the appellant's claims for service connection for bilateral knee arthritis with leg cramps or lumbar spine muscle spasm.  The appellant's conclusory assertions that service connection is warranted are not material because they do not relate to an unestablished fact necessary to substantiate either claim.  38 C.F.R. § 3.156(a) (2014).

Accordingly, the newly submitted evidence is not new and material, reasonable doubt does not apply, and the appellant's appeal of these issues is denied.  38 C.F.R. §§ 3.102, 3.156(a) (2014).


ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, is reopened, and, to this extent only, the appeal is granted.

Service connection for an acquired psychiatric disorder, to include schizophrenia, is denied.

The claim of entitlement to service connection for a bilateral foot condition, to include loss of nails, is reopened, and, to this extent only, the appeal is granted.

Service connection for a bilateral foot condition, to include loss of nails, is denied.

The claim for service connection for bilateral knee arthritis with cramps on both legs is not reopened, and the appeal is denied.

The claim for service connection for a back and lumbar spine muscle spasm is not reopened, and the appeal is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


